Citation Nr: 0930146	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-29 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or for being housebound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The record reflects that the Veteran served on active duty 
from May 1969 to October 1970 and from March 1975 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that a remand in 
necessary before a decision on the merits can be reached for 
the issue on appeal in this case.  

The Veteran is seeking entitlement to special monthly 
compensation based on the need for aid and attendance for 
being housebound.  The Veteran essentially contends that the 
medications he takes for his service-connected disabilities 
render him housebound.  The Board notes that service 
connection is in effect for anxiety reaction with major 
depressive disorder, bipolar disorder and symptoms of 
posttraumatic stress disorder (PTSD), arthritis of the lumbar 
spine and right hand, scalp folliculitis, tinnitus, bilateral 
hearing loss, and residuals of Bell's palsy.  

The Veteran was afforded a VA psychiatric examination and a 
VA aid and attendance examination in December 2006 to 
determine whether he met the criteria for special monthly 
compensation due.  

The December 2006 VA psychiatrist concluded that the 
Veteran's psychiatric condition did not require the need for 
aid and attendance.  The December 2006 VA examiner further 
concluded that exogenous obesity, folliculitis, 
hypothyriodism, and chronic low back pain would not 
significantly interfere with his previous employment.  
However, the diagnoses provided included some disabilities 
which are not service-connected and did not include any 
reference to the Veteran's service-connected arthritis of the 
right hand, tinnitus, bilateral hearing loss, or residuals of 
Bell's palsy.  

Additionally, neither examiner considered the Veteran's claim 
that the medications used for his service-connected 
disabilities rendered him housebound and/or in need of aid 
and attendance.  Consequently, another VA examination is 
necessary in order to properly evaluate the Veteran's claim.

Associated with the claims file are VA outpatient treatment 
reports dated through November 2005.  The AMC should obtain 
any VA treatment records dated after November 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain and 
associate with the claims file any 
VA treatment records dated after 
November 2005.  

2.  Thereafter, the AMC should 
schedule the Veteran for an 
appropriate VA examination to 
determine whether the Veteran's 
service-connected disabilities 
and/or the medications he takes for 
his service-connected disabilities 
render him housebound or in need of 
aid and attendance.  The examiner 
should include a complete rationale 
for any opinions provided.  

3.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the issue 
on appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


